t c summary opinion united_states tax_court emmanuel m and blessing n nwankwo petitioners v commissioner of internal revenue respondent docket nos 3981-05s 8353-05s filed date emmanuel m and blessing n nwankwo pro sese robert mopsick for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes and penalties as follows taxable_year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number after concessions the issues for decision are whether petitioners are entitled to claimed dependency_exemption deductions for raphael nwankwo and caroline nwankwo for taxable_year we hold that they are with respect to caroline nwankwo and are not with respect to raphael nwankwo whether petitioners are entitled to claimed schedule c profit or loss from business deductions for legal and professional fees in the amounts of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively we hold that they are entitled to deduct legal and professional fees of dollar_figure for taxable_year we hold that they are not entitled to such deductions for taxable_year whether petitioners are entitled to claimed schedule c deductions for travel_expenses of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively we hold that they are not 1in the taxable_year respondent also disallowed a claimed dependency_exemption for raphael nwankwo at trial petitioners conceded their error in listing raphael nwankwo as a dependent in as he died in date accordingly this exemption is no longer an issue whether petitioners are entitled to claimed schedule c deductions for employee benefit program expenses of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively we hold that they are not whether petitioners are entitled to deduct schedule c repairs and maintenance_expenses in excess of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively we hold that they are not whether petitioners are entitled to deduct schedule c other expenses in excess of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively we hold that they are not whether petitioners are entitled to claimed schedule c deductions for commissions and fees expenses in the amount of dollar_figure for taxable_year we hold that they are not whether petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for taxable_year sec_2002 and respectively we hold that they are background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the respective petitions were filed petitioners resided in somerset new jersey in petitioner husband mr nwankwo started his own small trucking business by purchasing an 18-wheeler mack truck mr nwankwo who was self-employed operated his business by contracting his services to other large trucking companies during the taxable years at issue mr nwankwo contracted with at least three different trucking companies picking up and delivering loads in pennsylvania delaware connecticut new york and new jersey his work frequently had him on the road at least days a week often with overnight stays away from home petitioner wife worked for sommerset community action program a social services agency on a part-time basis in and then on a full-time basis in petitioners have four minor children at home in and respectively mr nwankwo’s parents raphael and caroline nwankwo arrived from nigeria to live with petitioners neither raphael nor caroline nwankwo worked outside of the home in late date raphael nwankwo returned to nigeria where he immediately fell ill between february and august of petitioners sent the elder mr nwankwo approximately dollar_figure to cover his medical and incidental_expenses and paid approximately dollar_figure for his travel_expenses during this time raphael nwankwo sporadically received a state pension from the nigerian government of approximately dollar_figure a month this pension and petitioners’ support constituted percent of raphael nwankwo’s income when he returned to nigeria raphael nwankwo died in date caroline nwankwo resided with petitioners throughout in early she left petitioners’ home to live with distant relatives near baltimore maryland for each of the taxable_year sec_2002 and petitioners included with their federal_income_tax return a schedule c profit or loss from business related to mr nwankwo’s trucking business taxable_year the income and expenses of mr nwankwo’s trucking business for taxable_year were reported as follows income expenses dollar_figure employee benefit programs commissions fees depreciation big_number big_number big_number insurance big_number legal professional big_number big_number big_number big_number big_number taxes licenses travel repairs maintenance other expenses profit big_number consisted of tolls and parking uniforms and cleaning big_number big_number 2respondent disallowed deductions for mr nwankwo’s uniforms dry cleaning and telephone expenses of these expenses respondent allowed petitioners’ fuel costs which were notably identical to the amount claimed in taxable_year telephone fuel big_number big_number in the notice_of_deficiency for taxable_year respondent disallowed deductions for all legal and professional fees all travel_expenses all employee benefit programs expenses and all commissions and fees respondent also disallowed dollar_figure of the dollar_figure deducted for repairs and maintenance_expenses and dollar_figure of the dollar_figure deducted for other expenses in addition to the disallowed schedule c business_expense deductions respondent disallowed dependency_exemptions claimed for both raphael and caroline nwankwo taxable_year for taxable_year petitioners reported the following income and expenses related to mr nwankwo’s trucking business on their schedule c dollar_figure income expenses big_number depreciation big_number employee benefit programs big_number insurance legal professional big_number repairs maintenance big_number big_number taxes licenses big_number travel other expenses big_number profit consisted of tolls and parking uniforms and cleaning telephone big_number big_number big_number big_number fuel lumber services big_number big_number in the notice_of_deficiency for taxable_year respondent disallowed deductions for all legal and professional fees all travel_expenses all employee benefit programs expenses dollar_figure of the dollar_figure claimed as repairs and maintenance_expenses and dollar_figure of the dollar_figure deducted as other expenses discussion in general the commissioner’s determination as set forth in a notice_of_deficiency is presumed correct 290_us_111 moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis the court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 in this case petitioners have neither argued that sec_7491 is applicable to shift the burden_of_proof to respondent nor established that they complied with the requirements of sec_7491 the resolution of the issues presented however does not depend on which party has the burden_of_proof accordingly we resolve the issues on the preponderance_of_the_evidence in the record dependency_exemptions petitioners argued their entitlement to dependency_exemptions for taxable_year for raphael and caroline nwankwo petitioners testified that raphael nwankwo lived in their home from through the end of date and that caroline nwankwo lived in their home from until date sec_151 allows as a deduction a dependency_exemption for each dependent as defined in sec_152 to prevail the taxpayer must show that the individual claimed as a dependent is a qualified relative_of_the_taxpayer or is an individual within the meaning of sec_152 that the taxpayer furnished over half of the individual’s total support for the year and that the individual is a united_states citizen or national for whom a taxpayer_identification_number tin has been included on the return reporting the exemption sec_152 and b e sec_152 defines a dependent as including the parent of the taxpayer over half of whose support for the year was received from the taxpayer support generally includes amounts used for food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs to meet the support_test under sec_152 a taxpayer must show the total_amounts received by the claimed dependent from all sources the amounts actually applied for the support of the dependent the sources which contributed to the total support costs expended on behalf of the dependent and that the taxpayer provided over half of the total expenditures_for the dependent’s support 554_f2d_564 2d cir affg 64_tc_720 73_tc_963 50_tc_756 the evidence necessary to prove total support must be convincing seraydar v commissioner supra pincite 46_tc_515 if the amount of total support is not shown and cannot be reasonably inferred from the competent evidence available then it is impossible to conclude that the taxpayer furnished more than half 56_tc_512 stafford v commissioner supra pincite with respect to the elder mrs nwankwo petitioners provided credible_evidence that caroline nwankwo remained in their home throughout all of that she did not work outside their home and that they provided all of her support by way of food clothing shelter and medical_care we are satisfied therefore that petitioners provided more than half of the elder mrs nwankwo’s support in taxable_year with respect to raphael nwankwo petitioners provided credible_evidence that although the elder mr nwankwo left their home in late date they contributed more than half of his total financial support for the taxable_year petitioners offered credible testimony that between january and date they provided mr nwankwo with dollar_figure in support for food clothing and medical_care in addition petitioners also paid approximately dollar_figure for travel-related expenses when he returned to nigeria in late date the elder mr nwankwo received a state pension of dollar_figure a month this was his only source_of_income in nigeria during this time petitioners remained the primary source of raphael nwankwo’s economic support often sending cash to him in nigeria he died in date however while we are satisfied that petitioners provided more than half the support for both raphael and caroline nwankwo in in order to decide this issue we must resolve the residency requirement of sec_151 that is we must consider whether either of the claimed individuals could be classified as a u s citizen or national in under sec_152 an individual who is not a citizen or national of the united_states is excluded from the definition of the term dependent unless the individual is a resident_of_the_united_states sec_1_871-2 income_tax regs contains guidelines for determining if a noncitizen is a resident within the meaning of sec_152 see delauzirika v commissioner tcmemo_1971_181 sec_1_871-2 income_tax regs defines residence as b residence defined an alien actually present in the united_states who is not a mere transient_or_sojourner is a resident_of_the_united_states for purposes of the income_tax whether he is a transient is determined by his intentions with regard to the length and nature of his stay a mere floating intention indefinite as to time to return to another country is not sufficient to constitute him a transient if he lives in the united_states and has no definite intention as to his stay he is a resident one who comes to the united_states for a definite purpose which in its nature may be promptly accomplished is a transient but if his purpose is of such a nature that an extended stay may be necessary for its accomplishment and to that end the alien makes his home temporarily in the united_states he becomes a resident though it may be his intention at all times to return to his domicile abroad when the purpose for which he came has been consummated or abandoned an alien whose stay in the united_states is limited to a definite period by the immigration laws is not a resident_of_the_united_states within the meaning of this section in the absence of exceptional circumstances sec_1_871-4 income_tax regs sets forth the rules of evidence that further govern the determination of an alien’s residence sec_1_871-4 proof of residence of aliens a rules of evidence the following rules of evidence shall govern in determining whether or not an alien within the united_states has acquired residence therein for purposes of the income_tax b nonresidence presumed an alien by reason of his alienage is presumed to be a nonresident_alien c presumption rebutted other aliens in the case of other aliens the presumption as to the alien’s nonresidence may be overcome by proof-- i that the alien has filed a declaration of his intention to become a citizen_of_the_united_states under the naturalization laws or ii that the alien has filed form_1078 or its equivalent or iii of acts and statements of the alien showing a definite intention to acquire residence in the united_states or showing that his stay in the united_states has been of such an extended nature as to constitute him a resident first although it is unclear from the record before us whether the elder nwankwos filed a declaration of their intentions or forms certificate of alian claiming residence in the united_states we are satisfied that the elder mrs nwankwo through both deed and word desired to remain permanently in the united_states petitioners testified that caroline nwankwo spoke of her desire never to return to nigeria and that she wished to remain close to her children and grandchildren accordingly under sec_1_871-4 and ii income_tax regs we find her words and actions sufficient as to constitute her a resident for taxable_year having considered the facts before us and after giving due consideration to the presumption as set forth in the regulations we conclude that caroline nwankwo was a resident_of_the_united_states in taxable_year and that petitioners are entitled therefore to a dependency_exemption for her in contrast the record indicates that the elder mr nwankwo was adamant in both deed and word that his stay in the united_states was temporary petitioners testified that he often told them of his desire to return to nigeria that he regretted leaving behind his other son and family with whom he wished to be reunited and that he did not want petitioners to purchase him a round trip ticket upon his return to nigeria in date petitioners also testified that the elder mr nwankwo was dissatisfied from the time that he first came to the united_states in and that he often told them of his distaste for the cold new jersey winters and the high cost of public transportation in fact petitioners testified that were it not for the presence of the elder mrs nwankwo and the costs associated with a return to nigeria the elder mr nwankwo would have returned to nigeria finally raphael nwankwo returned to nigeria in january of with the intention of never returning to the united_states see sec_1_871-5 income_tax regs with respect to raphael nwankwo we conclude that he never intended to become a u s citizen and that he abandoned any resident status that he may have otherwise attained in the years prior to his departure accordingly irrespective of our finding that petitioners did provide more than half of his total support in we must sustain respondent on this issue schedule c expenses as stated in the notice_of_deficiency for respondent disallowed part of petitioners’ claimed schedule c expense deductions because petitioners failed to keep adequate_records and documentary_evidence to substantiate these expenses despite their lack of substantiation respondent afforded consideration for petitioners’ depreciation and repairs and insurance expenses allowing petitioners percent of their claim respondent however disallowed some of petitioners’ deductions for legal and professional fees travel_expenses employee benefit program expenses repair and maintenance_expenses other expenses including uniforms and dry cleaning and telephone and commissions and fees for lack of adequate_records and documentary_evidence sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 308_us_488 respondent did not challenge the validity of petitioners’ claimed schedule c expenses as ordinary and necessary expenses paid_or_incurred for mr nwankwo’s trucking business but rather disallowed the expenses on the grounds that petitioners failed to provide substantiation that these expenses were actually paid_or_incurred in the taxable years and in the amounts that they were claimed with respect to the legal and professional fees the record contains evidence of two citations incurred by mr nwankwo in as shown on payroll deduction forms provided by his employer the amounts of these citations were dollar_figure and dollar_figure respectively however upon closer scrutiny of this evidence we find only one of the photocopied receipts provided by petitioner to be legitimate and accordingly conclude that petitioner is entitled to a deduction of dollar_figure petitioner then testified that he incurred attorney’s fees of dollar_figure associated with thi sec_3the two photocopies provided are identical insofar as they have the same claim accident number date and location information they appear to have been written by the same person there are two marked differences between the documents the document listing an amount of dollar_figure appears to be a photocopy whereas the document showing dollar_figure appears at least on first blush to be an original however upon closer inspection we find that an extra was likely added to the dollar_figure copy and then re-copied whereupon the original dollar_figure copy was either distressed or re-faxed to give the appearance of two separate receipts citation however the record is devoid of any proof that he actually incurred this expense accordingly we find petitioner is entitled to deduct a schedule c expense for legal and professional fees only to the extent of dollar_figure on their schedule c petitioners deducted travel_expenses of dollar_figure with respect to travel_expenses and certain other expenses including property used as a means of transportation sec_274 imposes stringent substantiation requirements to document with particularity the nature and amount of such expenses for such expenses substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the expenses is required sec_274 sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date these substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date mr nwankwo’s records with respect to his travel_expenses do not satisfy the requirements of sec_274 and the regulations thereunder petitioner testified at trial that he did not keep a log book or any travel records for and that in fact he did not begin keeping a log book for his travel_expenses until very recently although mr nwankwo testified that he no longer had receipts from he also stated that many of his travel_expenses were charged to his personal credit card however petitioners provided no credit card statements that could have easily been reproduced by contacting their credit card company as evidence we are therefore unpersuaded that mr nwankwo incurred the costs he purports in taxable_year and accordingly sustain respondent with respect to this issue with respect to the employee benefit programs expenses the record is devoid of any evidence showing that petitioners incurred such costs accordingly we must sustain respondent with respect to this issue with respect to the disallowed deductions for repair and maintenance_expenses mr nwankwo testified at trial that he presented a bag of receipts to the agent during the examination of their return but that the agent refused to look at them petitioners did not recall the dollar amount or number of the receipts contained in the bag they did not reproduce these receipts and they did not testify that the receipts in question were no longer available rather petitioners maintained that the agent simply and flatly refused to consider any of the receipts they brought with them to the examination petitioners then produced at trial photocopies of approximately receipts some from automotive shops some from taxable_year and later and others unreadable that they claimed were reflective of the receipts contained in the bag presented at the examination these documents were received into evidence we cannot tell from the record whether any of the photocopied receipts for taxable_year as provided by petitioners were a part of the amounts disallowed by respondent irrespective we are ultimately unpersuaded that the agent at examination flatly refused to look at any of the documentation petitioners purportedly provided to her moreover we note that respondent disallowed the amounts claimed by petitioners based on a lack of supporting documentation as of petitioners concede that they were not in possession of any of their receipts from on date we must therefore conclude that petitioners have failed to establish that these expenses were in fact paid_or_incurred in the course of mr nwankwo’s trucking business in with respect to the disallowed deductions for uniforms and cleaning expenses mr nwankwo testified that the uniforms and cleaning costs resulted from his work uniform and although he did not wear a corporate uniform per se he did wear jeans from head to toe articles of clothing are deductible under sec_162 only if the clothing is required in the taxpayer’s business is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 there is nothing in the record to prove that the jeans worn by mr nwankwo were required in petitioner’s business were not suitable for general or personal wear and were not worn for general or personal purposes accordingly we must sustain respondent with respect to these expenses with respect to the disallowed deductions for telephone expenses as a general_rule the deductibility of telephone expenses is also guided by sec_162 but see sec_262 however if the telephone expense at issue is for a cellular phone the stringent substantiation requirements under sec_274 will apply as a cellular phone is listed_property pursuant to sec_274 and sec_280f the record is devoid of any evidence showing mr nwankwo’s business-related telephone expenses or in what amount these expenses occurred the only reference contained in the record is a letter addressed to mr nwankwo from his cellular phone company notifying him of a replacement fee that he must pay for a non- working phone this letter is dated date based upon the lack of substantiation as to deduction we must sustain the determination with respect to the telephone expenses with respect to the commissions and fees expenses petitioners testified at trial that this deduction was due to an error made by their c p a accordingly with no evidence in the record to the contrary we sustain respondent’s determination on this issue schedule c expenses as stated in the notice_of_deficiency respondent disallowed petitioners’ claimed schedule c deductions for employee_benefits programs and legal and professional services expenses because they failed to establish that the expenses shown on their tax_return were paid_or_incurred during the taxable_year and that the expenses were ordinary and necessary to your business respondent disallowed petitioners’ claimed deductions for repairs travel and other expenses because they did not substantiate these reported expenses as previously stated sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 deputy v dupont u s pincite with respect to the legal and professional fees mr nwankwo testified that these costs stemmed from citations that he received while driving his 18-wheeler in however he failed to provide respondent either at the examination or before or at trial with proof of these expenses he did not offer any testimony at trial of these costs accordingly we must sustain respondent’s determination as to this issue with respect to petitioners’ claimed deductions for travel_expenses as previously discussed sec_274 imposes stringent substantiation requirements to document with particularity the nature and amount of such expenses mr nwankwo testified that these receipts were also kept in the bag that was mistakenly thrown out in the trash by his mother mr nwankwo testified that he did not keep a travel log for that year and the record is devoid of any additional evidence that could prove his travel_expenses although mr nwankwo testified that he often used credit cards to pay his travel-related expenses in he did not produce any records from his credit card companies to this effect accordingly we must sustain respondent on this issue with respect to the employee benefit programs expenses the record is devoid of any evidence showing that petitioners incurred such costs accordingly we must sustain respondent with respect to this issue with respect to the disallowed repair and maintenance_expenses mr nwankwo testified that the bulk of the receipts for these items were contained in a bag of receipts mistakenly thrown out in the trash by his mother the elder mrs nwankwo sometime in late when she was staying at petitioners’ home petitioners did not recall a total dollar amount for the receipts contained in the bag nor did they testify that the receipts in question were no longer available petitioners produced at trial photocopies of approximately readable receipts that they claimed were reflective of the receipts contained in the bag that was thrown out in the trash these receipts were received into evidence again we cannot tell from the record whether any of the photocopied receipts provided by petitioners were a part of the amounts disallowed by respondent we must therefore sustain respondent on this issue with respect to the disallowed deductions for uniforms and dry cleaning expenses we again find that there is nothing in the record to prove that the jeans uniform worn by mr nwankwo in was required in petitioner’s business was not suitable for general or personal wear and was not worn for general or personal purposes moreover as a general observations we are unwilling to believe that blue jeans of the type mr nwankwo testified that he wore while on the job required dry cleaning accordingly we sustain respondent with respect to this deduction with respect to the disallowed telephone expenses the record is devoid of any evidence showing that mr nwankwo had telephone expenses in and for reasons previously discussed we must again sustain respondent’s determination with respect to this issue finally respondent disallowed petitioners’ schedule c other expenses deduction for lumber services of dollar_figure mr nwankwo testified that lumber services was an expense that he would incur if upon arrival to his offloading destination he found himself either too tired or too time pressured to offload his rig himself he would often find street people at his destination to offload his rig for him pay them approximately dollar_figure in cash and obtain their signature on a slip of scrap paper as proof of this expense respondent argues that these expenses were not ordinary and necessary to mr nwankwo’s business within the meaning of sec_162 however the term necessary imposes only the minimal requirement that the expense be appropriate and helpful for the development of the taxpayer’s business welch v helvering u s pincite 343_us_90 320_us_467 cf 276_us_145 mcculloch v 17_us_316 accordingly we conclude that lumber services were in fact within the scope of sec_162 as helpful to the development of mr nwankwo’s business insomuch as they enabled him to save time and make a greater number of deliveries if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent see 39_f2d_540 2d cir green v commissioner tcmemo_1989_599 in this case however although we find mr nwankwo’s testimony credible to the fact that he did incur these expenses on certain occasions we must recognize that he provided neither a total dollar amount nor the actual slips that he received from these laborers nor any other testimony upon which we could base a cohan estimation see 85_tc_731 accordingly for lack of basic evidence we must sustain respondent’s determination with respect to these expenses sec_6662 penalty as previously stated respondent in the notices of deficiency determined that petitioners are liable for accuracy- related penalties pursuant to sec_6662 for taxable_year sec_2002 and sec_6662 provides for an accuracy-related_penalty of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations sec_6662 negligence means a ‘failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo negligence also includes the failure by the taxpayer to keep adequate books_and_records sec_1_6662-3 income_tax regs no accuracy-related_penalty may be imposed on any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to determine his or her proper tax_liability id the commissioner bears the burden of production with respect to all penalties see sec_7491 the burden imposed by sec_7491 however is merely for the commissioner to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer the commissioner need not negate all defenses to the additions or penalties see 116_tc_438 respondent has met his burden with respect to the negligence claim by establishing that petitioners failed to maintain adequate and accurate accounts of their expenses in taxable_year sec_2002 and moreover petitioners have not shown that there was reasonable_cause for their failures to maintain such records therefore we sustain respondent’s determination of the penalties under sec_6662 for taxable_year sec_2002 and to the extent that we have not addressed any of the parties’ arguments we have considered them and conclude they are without merit reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule
